DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see Applicant Remarks pages. 8-13, filed 01/07/2021, with respect to the rejection(s) of claim(s) 1-30 under 35 USC § 103 have been fully considered but are not persuasive.  
With regards to applicant argument “Krzymien and Froberg, alone or in combination, do not teach or suggest determining that a prior DCI was lost, it follows that Krzymien and Froberg fail to teach or suggest "transmitting, responsive to the determining, a negative acknowledgment to the base station and an indication that the prior DCI was lost," as recited in independent claim 1. Thus, the combination of Krzymien and Froberg does not teach or suggest every feature recited in independent claim 1.” Examiner respectfully disagree with applicant. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Froberg disclose indication that any DCIs transmitted were lost; missed or lost DCI message or indication to the base station that DCIs corresponding to See para. 19, 53, 55. Furthermore, Krzymien disclose transmission of first and second DCIs, plus transmission indicator (see abstract). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Froberg’s missed or lost DCIs indicator scheme into Krzymien’s system and method for multiple carrier transmission scheme specifically Krzymien’s multiple DCIs transmission scheme to derive the subject matter of the instant application wherein one DCI report another lost or missed DCI. The method can be implemented in a wireless network communications. The motivation of doing this is to provide improved mitigation of error propagation and enable fast recovery (see para. 7, 19).
With regards to applicant argument to claim 4, “Krzymien, Froberg, and Dinan-alone or in any combination-also do not teach or suggest all the features of dependent claim 4. For example, Krzymien, Froberg, and Dinan do not teach or suggest "wherein the determining [that a prior DCI associated with the downlink retransmission from the base station to the UE was lost] comprises determining that a transport block size (TBS) of the downlink retransmission is unable to be derived from the first DCI," as recited in dependent claim 4”. Examiner respectfully disagree with applicant Krzymien disclose in para. 89, The UE also determines how to generate the LLRs, MCS, and TBS for subsequent retransmissions. When the DCI is for a retransmission). It would have been obvious to one ordinary skill in the art that the determination of the TBS can result in a negative findings that the TBS are unable to been found. Thus reading on the claim invention. Furthermore, The subject matter of the claim limitation claim 4 is not novel because the prior art Park et al. US 20180302191 not rely on disclose the subject (See para. 80, it may be defined that the terminal expects that the TBS directed for the retransmission in the DL assignment DCI from the BS is set as the minimum TBS not smaller than (i.e., equal to or greater than) the whole CBG size (i.e., the whole size of CBG(s) about which NACK is reported from the terminal), CBGs which are expected by the terminal to be retransmitted, or expects the TBS to be set as a function of the whole CBG size, and it may be defined that the terminal determines that a HARQ ACK/NACK feedback error occurs when the TBS directed from the BS is different from a TBS setting value expected by the terminal.  Thus, it may be defined that the terminal does not transmit the HARQ ACK/NACK feedback on the retransmission (DTX) when it is determined that the error of the HARQ ACK/NACK feedback on the previous PDSCH transmission occurs in the terminal, and reports on a failure in receiving the TB). 
	Thus examiner maintain the previous rejection. 
Allowable Subject Matter
Claim 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten into independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2	Claim(s) 1-9, 11-13, 15, 17, 20-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzymien et al. US 2016/0037524 herein after Krzymien in view of Froberg Olsson et al. US 2017/0105197 herein after Froberg. 
Regarding claim 1, Krzymien disclose a method for wireless communication (see fig. 1), comprising: receiving, at a user equipment (UE), first downlink control information (DCI) for a downlink retransmission from a base station (see abstract and para. 70, transmitting, by a communications controller to a user equipment (UE), a first data block on a first carrier and transmitting, by the communications controller to the UE, a first downlink control information (DCI)), and transmitting, responsive to the determining, a negative acknowledgment to the base station (see para. 49, The UE may feedback the decoding status with an acknowledgment (ACK) or a negative acknowledgment (NACK) to the communications controller) and an indication that the prior DCI was lost (see para. 70, In an additional example, the UE does not receive the DCI but, due to UCI rules, such as physical uplink control channel (PUCCH) format three, the UE transmits a NACK). Krzymien disclose all the subject matter but fails to explicitly mention determining, based at least in part on information in the first DCI, that a prior DCI associated with the downlink retransmission from the base station to the UE was lost. However Froberg from a similar field of endeavor disclose determining, based at least in part on information in the first DCI, that a prior DCI associated with the downlink retransmission from the base station to the UE was lost (see fig. 6, 7, para. 53-59, receiving of a first downlink control information on a first assignment from the radio network node. The first downlink control information comprises a reference to a second assignment from the radio network node on which a second downlink control information is assigned to be received. It is determined if the second downlink control information is obtainable by the wireless communication device. An indication indicating whether or not the second downlink control information was obtainable is transmitted to the radio network node). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Froberg’s mitigating error propagation in transmission assignments scheme into Krzymien’s system and method for multiple carrier transmission scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to provide improved mitigation of error propagation in a process where a first downlink control information comprises a reference to a second assignment (see para. 7).
Regarding claim 2, Krzymien disclose wherein the transmitting comprises transmitting the negative acknowledgment and the indication that the prior DCI was lost in uplink control information (UCI) transmitted to the base station (see para. 70, In an additional example, the UE does not receive the DCI but, due to UCI rules, such as physical uplink control channel (PUCCH) format three, the UE transmits a NACK).
Regarding claim 3, Krzymien disclose wherein the UCI is transmitted to the base station via a physical uplink control channel (PUCCH) transmission (see para. 70, In an additional example, the UE does not receive the DCI but, due to UCI rules, such as physical uplink control channel (PUCCH) format three, the UE transmits a NACK).
Regarding claim 4, Krzymien disclose, wherein the determining comprises determining that a transport block size (TBS) of the downlink retransmission is unable to be derived from the first DCI (see para. 89, The UE also determines how to generate
the LLRs, MCS, and TBS for subsequent retransmissions.
When the DCI is for a retransmission).
Regarding claim 5, Krzymien disclose, wherein the determining is based at least in part on one or more of a new data indicator (NDI), an acknowledgment feedback process number, and a modulation and coding scheme (MCS) for the downlink retransmission in the first DCI (see para. 61, 69, In one example, bits are added which indicate the initial transmission carrier index of a given HARQ process in the DCI such as NDI has one bit etc...)
Regarding claim 6, Krzymien disclose, further comprising: retransmitting the negative acknowledgment and the indication that the prior DCI was lost to the base station (see fig. 14, sending another NACK after retransmission failed to be decode).
Regarding claim 7, Krzymien disclose, further comprising: 2 buffering, at the UE, the downlink retransmission (see para. 70, When a UE transmits a NACK, some or all of the LLRs corresponding to the received data are stored in the soft buffer), receiving, at the UE, a second DCI for a second downlink retransmission, the second DCI containing information for decoding the downlink retransmission and the second downlink retransmission (see abstract, and transmitting, by the communications controller to the UE, a second DCI, where the second DCI includes a first transmission indicator and an indicator of the first carrier); (see para. 49, 68, The UE then combines the LLRs from the received retransmitted transport block with the stored LLRs from the previous received transmissions stored in soft Buffer), and decoding, at the UE, the combined downlink retransmissions (see para. 49, The combined LLRs are then decoded by turbo decoder).
Regarding claim 8, Krzymien disclose, further comprising: discarding the downlink retransmission from a buffer at the UE, based at least in part on determining that the prior DCI associated with the downlink retransmission from the base station to the UE was lost (see para. 48, 59, the part of the soft buffer associated with a given HARQ process may be flushed when the information is correctly decoded and delivered to higher layers or upon transmitting an ACK).
Regarding claim 9, Krzymien disclose, further comprising: buffering the downlink retransmission; receiving a second DCI that contains information for decoding the downlink retransmission (see para. 113, The LLRs gathered from the first transmission and from retransmissions are stored at the UE in a soft buffer), and decoding the downlink retransmission based at least in part on the second DCI (see para. 63, For example, when a retransmission occurs after the communications controller received a NACK from the UE, the UE already knows the MCS of the initial transmission because the UE was able to decode the DCI and access the initial transport block size (ITBS) and number of physical resource blocks (NPRB)). 
Regarding claim 15, Krzymien disclose further comprising discontinuing further retransmissions of the first downlink transmission, based 3at least in part on receiving, from the UE, the negative acknowledgment of the first downlink 4retransmission and the indication that the first DCI was lost (see para. 70, In another example, the UE might not have received the DCI, for example discontinuous transmission (DTX) may occur).
Regarding claim 17, Krzymien disclose further comprising transmitting, based at least in part on the receiving, a third DCI including 3information for decoding the first downlink retransmission at the UE (see para. 63, For example, when a retransmission occurs after the communications controller received a NACK from the UE, the UE already knows the MCS of the initial transmission because the UE was able to decode the DCI and access the initial transport block size (ITBS) and number of physical resource blocks (NPRB)).
Regarding claim 23, the rejection is the same as claim 4.
Regarding claim 24, the rejection is the same as claim 7.
Regarding claim 25, the rejection is the same as claim 8.
Regarding claims 13, 22 and 28 the rejection is the same as claim 3.
Regarding claims 12, 21 and 27, the rejection is the same as claim 2.

Claims 30, are similar in scope to claims 15, Thus claims 30, are similarly rejected as claims 15.
Claims 11, 20 and 26 are similar in scope to claims 1, thus claims 11, 20 and 26 are similarly rejected as claims 1.

Regarding claim 20 and 26, Krzymien further disclose an apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (see fig.1 and 23, communication devices with processors couple with memory).

2	Claim(s) 10, 14, 16, 18 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krzymien in view of Froberg and in further view of Dinan et al.  US 20180110084 herein after Dinan. 
Regarding claim 10, Krzymien disclose, buffering the second downlink retransmission; combining the downlink retransmission and the second downlink retransmission (see para. 113, The LLRs gathered from the first transmission and from retransmissions are stored at the UE in a soft buffer); and decoding the combined downlink retransmissions based at least in part on information from the second DCI (see para. 63, For example, when a retransmission occurs after the communications controller received a NACK from the UE, the UE already knows the MCS of the initial transmission because the UE was able to decode the DCI and access the initial transport block size (ITBS) and number of physical resource blocks (NPRB)). Krzymien and Froberg disclose all the subject matter but fails to explicitly mention further comprising: receiving a third DCI associated with a second downlink retransmission. However Dinan from a similar field of endeavor disclose further comprising: receiving a third DCI associated with a second downlink retransmission (see para. 242, the third DCI indicates a retransmission of the at least one TB associated with the missed). Thus it would have been obvious to one  (see para. 290).
Regarding claim 18, Krzymien and Froberg disclose all the subject matter but fails to explicitly mention further comprising further comprising transmitting, to the UE, a fourth DCI and a second downlink retransmission. However Dinan from a similar field of endeavor disclose further comprising transmitting, to the UE, a fourth DCI and a second downlink retransmission. (see para. 242, the third DCI indicates a retransmission of the at least one TB associated with the missed, under BRI, "fourth DCI" and "second downlink retransmission" use arbitrary numbering, and they are not claimed as different from any other DCI or retransmission (i.e. they can be the same one). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Dinan’s third DCI transmission scheme into Krzymien and Froberg system and method for multiple carrier transmission scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to determine an adaptive-retransmission of the one or more first transport blocks or a new transmission of one or more second transport blocks (see para. 290).
Claims 14, 16 and 29 are similar in scope to claims 10, thus claims 14, 16 and 29 are similarly rejected as claims 10.

Conclusion
The prior arts made of record Tiirola US 20120057491 and not relied upon is considered pertinent to applicant's disclosure. Tiirola para. 62, disclose sending DCI Type A1 containing an information about (the same) TPMI of another DCI multiple times to the UE and may receive a third DCI type A1 (as shown in S1(iii)) or even further A1 DCI's. One of those information could very well be information related to a lost DCI. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/           Examiner, Art Unit 2463                                                                                                                                                                                             

/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463